Case 8:19-cv-01528-JVS-DFM Document 118 Filed 07/20/20 Page 1 of 6 Page ID #:2266


   1    KILPATRICK TOWNSEND & STOCKTON LLP
        KOLLIN J. ZIMMERMANN (State Bar No. 273092)
   2    kzimmermann@kilpatricktownsend.com
        1801 Century Park East, Suite 2300
   3    Telephone: (310) 248-3830
        Facsimile: (310) 860-0363
   4

   5    J. DAVID MAYBERRY (admitted pro hac vice)
        dmayberry@kilpatricktownsend.com
   6    The Grace Building
        1114 Avenue of the Americas
   7    New York, New York 10036
        Telephone: (212) 775-8700
   8    Facsimile: (212) 775-8800
   9    MARK H. REEVES (admitted pro hac vice)
        mreeves@kilpatricktownsend.com
  10    Enterprise Mill
  11
        1450 Greene Street, Suite 230
        Augusta, Georgia 30901
  12    Telephone: (706) 823-4206
        Facsimile: (706) 828-4488
  13
        PLAVE KOCH PLC
  14    JAMES C. RUBINGER (admitted pro hac vice)
        jrubinger@plavekoch.com
  15    12005 Sunrise Valley Drive, Suite 200
        Reston, Virginia 20191
  16    Telephone: (703) 774-1200
        Facsimile: (703) 774-1201
  17    Attorneys for Defendants
  18
                           UNITED STATES DISTRICT COURT
  19                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
  20

  21
        HONEY BAKED HAM INC.,                  CASE NO.: 8:19-cv-01528-JVS
                                               (DFMx)
  22
                          Plaintiff,
                                               DECLARATION OF BILL
  23
              v.                               BOLTON
  24
        HONEY BAKED HAM COMPANY                Judge: Hon. James v. Selna
        LLC, et al.,
                                               Courtroom: 10C, 411 West 4th Street
  25                      Defendants.                      Santa Ana, CA 92701
                                               Date: August 10, 2020
  26                                           Time: 1:30 P.M.
  27
                                               Complaint filed: August 7, 2019
  28


        DECLARATION OF BILL BOLTON
Case 8:19-cv-01528-JVS-DFM Document 118 Filed 07/20/20 Page 2 of 6 Page ID #:2267


   1    I, Bill Bolton, declare:
   2          1.     I am a resident of the State of Georgia, over the age of eighteen years.
   3    My business address is 8215 Roswell Road, Building 200, Roswell, GA 30350. The
   4    statements made herein are true and based on my own personal knowledge. If called
   5    as a witness, I could and would give competent testimony to each of the matters
   6    stated.
   7          2.     I am Senior Vice-President of Information Technology for the Honey
   8    Baked Ham Company LLC (Honey Baked USA), one of the defendants in a lawsuit
   9    filed by Honey Baked Ham, Inc. (Honey Baked California). I have worked in that
  10    role for 17 years.
  11          3.     I have been directly involved in Honey Baked USA’s efforts to update
  12    its e-commerce platforms. These efforts include modernizing and optimizing
  13    www.honeybaked.com, which operates as the national website for all Honey Baked
  14    Ham branded products (the National Website).
  15          4.     As a part of my job duties, I managed the integration of Honey Baked
  16    USA’s shopping website and other websites into the National Website that deployed
  17    on February 13, 2020.
  18          5.     Before redeploying the National Website, Honey Baked USA worked
  19    closely with Jonathan Hochman to ensure that the National Website included a
  20    mechanism (the “state selector”) that routed catalog customers in California to the
  21    Honey Baked California website (shophoneybaked.com) in the manner that Mr.
  22    Hochman told the Court it would.
  23          6.     Prior to deployment of the National Website, Mr. Hochman tested the
  24    state selector and confirmed that it functioned in accordance with his design and his
  25    representations to the Court.
  26          7.     I have reviewed the recently filed declaration of Mr. Peter Kent in
  27    support of Plaintiff Honey Baked California’s request for a preliminary injunction.
  28


        DECLARATION OF BILL BOLTON                                                   -1-
Case 8:19-cv-01528-JVS-DFM Document 118 Filed 07/20/20 Page 3 of 6 Page ID #:2268


   1          8.     Many of Mr. Kent’s criticisms are inaccurate. For example, Honey
   2    Baked USA has never required visitors to the National Website to answer “what state
   3    do you live in” before accessing information about the Honey Baked Brand on the
   4    homepage (such as “WHY HONEYBAKED,” “MEAL PREP & SERVING,”
   5    “RECIPES” or “ABOUT US”) or to view pages on the National Website that do not
   6    involve access to the online shopping catalog, and it never intended to do so.
   7          9.     Similarly, Honey Baked USA has never required customers to answer
   8    the question “What state do you live in?” before they can FIND A STORE on the
   9    National Website or, should they then designate a store outside of California, proceed
  10    to view a pickup or catering menu from that non-California local store. It never
  11    intended to do so.
  12          10.    The purpose of the state selector overlay is to ensure that customers,
  13    must answer the say what they live in before they can access Honey Baked USA’s
  14    online shopping catalog unless they meet one of the exceptions described by Mr.
  15    Hochman: those customers who access the shipping portal on the website by
  16    responding directly to a geographically targeted ad run outside of California and
  17    those preexisting customers to whom Honey Baked USA has collateral rights to sell,
  18    and who receive promotional emails containing direct links to the online catalog.
  19    Both these exceptions are allowed by the License Agreement, and sending
  20    promotional emails to shared customers is consistent with historical practice followed
  21    by both Honey Baked California and Honey Baked USA. The state selector
  22    mechanism we deployed with our modernized and optimized National Website
  23    accomplishes this purpose.
  24          11.    Despite the fact that the state selector works as Mr. Hochman said it
  25    would, Honey Baked USA has made a further change to the National Website in
  26    response to recent criticisms raised by Honey Baked California and Mr. Kent.
  27          12.    As I understand it, Mr. Kent criticized the operation of the National
  28    Website on the basis that theoretically a customer might be able to navigate to a page


        DECLARATION OF BILL BOLTON                                                       -2-
Case 8:19-cv-01528-JVS-DFM Document 118 Filed 07/20/20 Page 4 of 6 Page ID #:2269


   1    visible on the National Website to arrange to pick up a ham at a local store outside
   2    the state of California, and while on that page, sign up for rewards from Honey Baked
   3    USA. By doing so, that person would later receive promotional email offers from
   4    Honey Baked USA, which, according to Mr. Kent, evades the state selector.
   5          13.    Honey Baked USA disagrees that this offer, which is targeted to
   6    customers outside California, evades any legitimate right of Honey Baked California.
   7    Nevertheless, to avoid this criticism, Honey Baked USA has developed and will
   8    deploy a software change on or around July 31, 2020, that will require any customer
   9    to the National Website to answer the state selector question “What state do you live
  10    in?” before signing up for any promotional offers from Honey Baked USA. Should
  11    the person seeking a reward answer California, that customer automatically will be
  12    directed to Honey Baked California’s website.
  13          14.    A flow chart describing this change is attached as Exhibit A.
  14          15.    In addition, I understand that Mr. Kent has criticized the operation of the
  15    National Website because existing customers of Honey Baked USA—customers to
  16    whom Honey Baked USA may sell under its collateral rights—who access Honey
  17    Baked USA’s online shopping catalog through links in promotional emails will have
  18    their “cookies” reset to USA even if they previously had selected “California” as their
  19    residence. When Honey Baked California voiced this concern in February (and well
  20    before Mr. Kent issued his report), Honey Baked USA temporarily suspended
  21    marketing to its pre-existing customers in its database with either “bill to” or “ship
  22    to” addresses in California.
  23          16.    We are working on a technical solution that involves the use of
  24    temporary “warm” cookies that will expire within 72 hours after an existing customer
  25    of Honey Baked USA (who is also a shared customer with Honey Baked California)
  26    visits the National Website through a link in a promotional email from Honey Baked
  27    USA. These “warm” cookies will allow existing customers of Honey Baked USA
  28    who receive our promotional email to access the online shopping catalog sections of


        DECLARATION OF BILL BOLTON                                                    -3-
Case 8:19-cv-01528-JVS-DFM Document 118 Filed 07/20/20 Page 5 of 6 Page ID #:2270


   1    Honey Baked USA (located on shipping.honeybaked.com), place items in their
   2    shopping cart, and check out without answering what state they live in. But the
   3    cookie will expire in 72 hours. If that existing customer is shared with Honey Baked
   4    California and previously had selected California as their residence, any preexisting
   5    CA cookie would remain and would not be reset by the warm cookie or the user’s
   6    interaction with the promotional email.
   7           17.    As noted above, while we have been working on this technical solution
   8    to allow us to email offers to shared customers without permanently resetting their
   9    existing CA cookies to USA, we have suspended promotional emails to existing
  10    customers of Honey Baked USA with “bill to” or “ship to” addresses in California
  11    since March 16, 2020. We will continue that suspension at least until we are ready to
  12    deploy such a technical solution.
  13           18.    Before we deploy the solution, we will ask Mr. Hochman to test it and
  14    certify its functionality.
  15           19.    Mr. Kent’s “two bites at the apple” criticism is also incorrect. The
  16    scenario that he describes can only occur under very limited circumstances, and it is
  17    not evidence of malicious intent by Honey Baked USA.
  18           20.    The reason why the scenario that Mr. Kent describes is even possible is
  19    that Honey Baked USA separately queries customers as to what state they live in
  20    when they attempt to access Honey Baked USA’s online catalog from the National
  21    Website, www.honeybaked.com, or when they attempt to access the catalog through
  22    any other channel. Therefore, a customer who first accesses our shipping catalog via
  23    a direct link to shipping.honeybaked.com will be asked what state they live in. If that
  24    same customer then attempts to return to              our online catalog through
  25    www.honeybaked.com, they will be asked what state they live in again when they
  26    attempt to “SHOP NOW.” The purpose of this design is to ensure that all California
  27    customers are routed to the Honey Baked California website regardless of how they
  28    try to access catalog pages of shipping.honeybaked.com.


        DECLARATION OF BILL BOLTON                                                   -4-
Case 8:19-cv-01528-JVS-DFM Document 118 Filed 07/20/20 Page 6 of 6 Page ID #:2271


   1          21.    Contrary to Mr. Kent’s representation, the converse of the scenario that
   2    he describes is also possible. In other words, it is possible that a customer who first
   3    accesses the Honey Baked USA online catalog via a direct link to
   4    shipping.honeybaked.com and receives a USA cookie will be asked what state they
   5    live in if they later try to access the catalog through www.honeybaked.com, and if
   6    that customers incorrectly answers “California,” they will be redirected to
   7    shop.honeybaked.com and receive a CA cookie.
   8          I declare under penalty of perjury under the laws of the United States of
   9    America that the foregoing is true and correct.
  10
              Executed on July 20, 2020.
  11

  12

  13                                                 Bill Bolton

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28


        DECLARATION OF BILL BOLTON                                                   -5-
